                                                                  DLA Piper LLP (US)
                                                                  1900 North Pearl Street, Suite 2200
                                                                  Dallas, Texas 75201
                                                                  www.dlapiper.com

                                                                  Marc D. Katz
                                                                  Marc.Katz@dlapiper.com
                                                                  T 214.743.4534
                                                                  F 972.813.4545



January 21, 2020

VIA ECF
Hon. Edgardo Ramos, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007
       Re:     Deitrick v. Cibolo Capital Partners I, LLC and TG LLC, No. 1:17-cv-04165-ER
               (S.D.N.Y.)
Dear Judge Ramos:
        We represent Defendants Cibolo Capital Partners I, LLC (“Cibolo”) and TG LLC (“TG”)
(collectively, “Defendants”) in connection with the above-referenced action. In accordance with
Section 1(E) of Your Honor’s Individual Practices, we respectfully submit this letter-motion for
extension of time to submit the parties’ joint declaration concerning the citizenship of the members
of the defendant entities, as required by the Court’s Order dated January 16, 2020.
         In the January 16, 2020 Order, the Court ordered the parties to submit a joint declaration
listing the membership and citizenship of the defendant entities by 12 p.m. on Tuesday, January
21, 2020, so that the Court can assess the diversity of the parties and assure that it can exercise
subject matter jurisdiction over this action. Doc. 56. Upon receipt of the Order, the parties
immediately engaged in communications regarding the declaration and have pursued diligent
efforts to obtain the necessary information. The parties have confirmed the members and
citizenship of TG, and their Joint Declaration on the membership and citizenship of that entity is
forthcoming.
        However, despite their diligent efforts, Defendants have not been able to confirm the
membership and citizenship of Cibolo, as it requires obtaining information from entities that are
not in Defendants’ control. As a result, Defendants respectfully request a brief extension of time
to submit a declaration providing the remaining information regarding Cibolo. Plaintiff consents
to an extension of the deadline until Friday, January 24, 2020.
       This is the parties’ first request for an extension of the deadline set by the Court’s January
16, 2020 Order, and the requested extension will not impact any other deadlines in this matter.
                                              Respectfully,
                                              /s/ Marc D. Katz
                                                                                                X
                                              Marc D. Katz
Cc: Counsel of Record (via ECF)


                                                                              Jan. 21, 2020
